DETAILED ACTION
This Office Action is responsive to the communication filed on 08/02/2021. 
Status of the claims:
Claims 1-30 were previously presented and examined.
Claims 1-30 are pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed August 2, 2021. By this amendment, claims 1, 18, and 20 have been amended. Furthermore, Claims 1 and 20 have been amended to address the claim’s objection set forth on Page 3 of Office action dated 04/01/2021. Accordingly, the Objection to the claims has been withdrawn.

Response to the Claims Rejection under 35 USC § 103
Applicants’ Remarks Made in an Applicants Arguments/Remarks, with respect to the rejection of claims 1-4, 6-16, 18-28 under 35 U.S.C. 103 as being unpatentable over Lovell, Stadelmeier, Krishnaswamy and Taylor has been fully considered. It is noted that the claims have been amended. The amendment, specifically, to independent claims 1 and 20 include new feature which was not recited in previously rejected claims. It is further noted that the amendment to the claims is the result of prior art reference/s and, thus, does narrow the scope of the claims.  As such, the applicant’s arguments/remarks have been thoroughly reviewed but are considered moot, in light of the amendment to the independent claims. Furthermore, the amendment to the claims necessitated new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-10, 12-15, 18-23, 25-27  are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0146758 to Lovell et al. (“Lovell”) in view of US2010/0041433 to  Stadelmeier et al. (“Stadelmeier”).  (The references in parentheses apply to the prior art document)
 
RE claims 1 and 20, Lovell discloses a receiver and a method for recovering payload data in a received signal comprising Orthogonal Frequency Division multiplexed (OFDM) symbols (e.g. Lovell, Title and Abstract:  a receiver and a method for receiving payload data transmitted on a downstream using Orthogonal Frequency Division Multiplexed (OFDM) symbols), the receiver/method comprising: 5circuitry (e.g. Lovell, Figs. 1, 7) configured to:  obtain a time-domain signal of the received signal (e.g. Lovell, Figs. 5, 7 and Paras [0041]-[0044]); obtain a frequency-domain signal of the received signal (e.g. Lovell, Figs. 5, 7 and Para [0041]-[0044]); detect, from the frequency-domain signal of the received signal, a preamble symbol of the OFDM symbols, the preamble symbol carrying physical layer signalling information which indicates parameters for recovering the payload data (e.g. Lovell, Figs. 5, 7 , see for example, Figs. 8, and Paras [0006], [0008], [0033], of Lovell: circuitry of the receiver receives signaling data, including preamble symbol that is modulated in time-domain, and detects OFDM symbols), further information about the message being received by the receiver 10in the physical layer signalling information or the payload data, wherein the time-domain sample of the preamble symbol are arranged after a prefix, a first part of the signature sequence being modulated on the prefix, and a second part of the signature sequence being modulated on at least a portion of the time-domain samples of the preamble symbol that is immediately after the prefix (see for example, Figs. 8, 11, 17  and Paras [0006], [0008], [0033], [0043], [0064] of Lovell: circuitry of the receiver receives signaling data and detects OFDM symbols. The circuitry includes a demodulator configured to demodulate (in time-domain) the OFDM symbols of one of the data profiles to detect and to recover the payload data using the physical layer signalling data and from the communications resources of the OFDM symbols, wherein the OFDM symbols of the received signal have a prefix formed of samples a first part of the signature sequence); and 15use the physical layer signalling information in the preamble symbol to decode the payload symbols (see for example, Figs. 6-7  and Paras [0006], [0008], [0033], [0044], [0046] of Lovell: the received physical layer signaling data including a preamble is used to decode the payload symbols). 
While discussing detecting, from the received signal having signature sequence, data in accordance with the layer one signalling information, which is received before 
However, Stadelmeier teaches, in the same technical field, use the signature sequence to synchronise the demodulation to a frame of the received signal comprising preamble and payload data symbols, as recited (see for example, Paras [0028], [0073], [0086] of Stadelmeier). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the load shedding system disclosed by Lovell with Stadelmeier’s teaching of synchronizing, using the signature sequence, to a frame of the received signal comprising preamble and payload data symbols. In combination, Lovell is not altered in that Lovell continues to decode the payload symbols using the physical layer signalling information in the preamble symbols. Therefore one of ordinary skill in the art, such as an individual working in the field of power systems could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1 and 20.

RE claim 2, Lovell discloses the receiver as claimed in claim 1, wherein the message relates to properties of the further information that is received in the payload data (see Paras [006], [0008] of Lovell).

(see for example, Figs. 8, 11, 17  and Paras [0006], [0008], [0033], [0043], [0064] of Lovell).  

RE claims 6 and 21, Lovell discloses the receiver and the method as claimed in claims 1 and 19, wherein the time-domain samples of the preamble symbol are followed by a postfix and the second part of the signature sequence being modulated on the postfix (see for example, Figs. 8, 11, 17 and Paras [0006], [0008], [0033], [0043], [0064] of Lovell: the signature sequence is modulated on the postfix)

RE claims 7 and 22, Lovell discloses 5the receiver as claimed in claim 6, wherein samples of the first part of the signature sequence are not samples of the second part of the signature sequence (see Lovell at paras [0043], [0056], Figs. 5 and 11: first signature sequence is formed of time domain samples or intervals only).  

RE claims 8-10, and 23, Lovell discloses the receiver as claimed in claim 1, wherein the physical layer signaling information is detected from the preamble symbol of the received signal (see for example Para [0033], Figs. 8 and 11):  receives preamble sequence messages as an input and select a sequence to convey information, such as for indication of the upstream messages that may be received at the receiver, Para [0033], Figs. 8 and 11).

RE claim 9, Lovell discloses the receiver as claimed in claim 1, wherein the receiver is configured to detect the message without first detecting the physical layer signalling information (e.g. Lovell, Para [0033] and Figs. 8, 11: the receiver receives the message as an input and select the sequence first to convey information, such as for indication of the upstream messages that may be received at the receiver).

RE claim 10, Lovell discloses the receiver as claimed in claim 1, wherein the receiver is configured to detect the message without detecting an entirety of the preamble symbol of the frame of the received signal (e.g. Lovell, Para [0033] and Figs. 8, 11: the receiver receives the message as an input and select the sequence first to convey indication of the upstream messages (i.e. without detecting the entire symbol of the frame of the received signal).

RE claims 2012 and 25, Lovell discloses the receiver as claimed in claim 1, wherein the signature sequence and the prefix are used by the receiver to synchronise the demodulation of the frame of the received signal (e.g. Lovell Figs. 8, 11, 17 and Paras [0006], [0008], [0033], [0043], [0064]: circuitry of the receiver receives signaling data and detects OFDM symbols. The circuitry includes a demodulator configured to demodulate the OFDM symbols of one of the data profiles to detect and to recover the payload data using the physical layer signalling data and from the communications resources of the OFDM symbols, wherein the OFDM symbols of the received signal have a prefix formed of samples a first part of the signature sequence).  

RE claims 13 and 26, Lovell discloses the receiver as claimed in claim 1, wherein the signature sequence is used by the receiver 25to synchronise the demodulation of the frame of the received signal by calculating a frequency offset according to the signature sequence (see for example, Figs. 8, 11, 17 and Paras [0006], [0008], [0033], [0043], [0064] of Lovell: circuitry of the receiver receives signaling data and detects OFDM symbols. The circuitry includes a demodulator configured to demodulate the OFDM symbols of one of the data profiles to detect and to recover the payload data using the physical layer signalling data and from the communications resources of the OFDM symbols, wherein the OFDM symbols of the received signal have a prefix formed of samples a first part of the signature sequence).  

RE claims 15, Lovell discloses the receiver as claimed in claim 1, wherein the receiver comprises a signature sequence 5generation circuit (see for example Figs. 5-6, 9-10 and Para [0043] of Lovell)) and a […];
Lovell does not explicitly disclose the limitation: a correlation circuit to identify the message by correlating a reference signature sequence generated by the signature sequence generation circuit with the received signal, as recited. However, Stadelmeier teaches, in the same technical field, a correlation circuit to identify the message by correlating a signature sequence generated by the signature sequence generation circuit with the received signal (see for example, Paras [0028], [0073], [0086] of Stadelmeier: includes a correlation means configured to perform a correlation of the demodulated pilot signal sequences e.g. a PRBS sequence. The correlation is done with the PRBS sequence that is expected at the beginning of the signaling). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the load shedding system disclosed by Lovell with Stadelmeier’s teaching of correlating the signature sequence to identify the message by correlating a signature sequence with the received signal. In combination, Lovell is not altered in that Lovell continues to decode the payload 

RE claim 18, Lovell discloses the receiver as claimed in claim 1, as recited. 
Lovell does not explicitly disclose the limitation: wherein the receiver comprises a matched filter configured to correlate a receiver generated signature sequence with the time-domain signal of the received signal, a length of the match filter being shorter than the number of the time-domain samples of the preamble, as recited. However, Stadelmeier teaches, in the same technical field, wherein the receiver comprises a matched filter configured to correlate a receiver generated signature sequence with the time-domain signal of the received signal, a length of the match filter being shorter than the number of the time-domain samples of the preamble (see for example, Paras [0028], [0073], [0086] of Stadelmeier: a time synchronization means adapted to perform time synchronization on the basis of a guard interval correlation, Para [0028] and the receiver comprises a matched filter (i.e. correlation means) configured to perform a correlation of the demodulated pilot signal sequences e.g. a PRBS sequence. The correlation is done with the PRBS sequence that is expected at the beginning of the signaling). 
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the load shedding system disclosed 

RE claim 19, Lovell discloses 20a television receiver comprising the receiver according to claim 1 and configured to decode audio/video data from payload data (see for example, Paras [0037], [0041] of Lovell).  

Claims 3, 11, 16, 24  are rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of Stadelmeier further in view of US2007/0002742 to Krishnaswamy et al. (“Krishnaswamy")
RE claim 3, Lovell in view of Stadelmeier discloses the receiver as claimed in claim 1, as set forth above. 
Lovell in view of Stadelmeier does not explicitly disclose the limitation: wherein the information in the payload data contains emergency information or software update information. However, Krishnaswamy teaches or suggests, in the same or similar technical field, wherein the information in the payload data contains emergency information or software update information (see for example, Para [0039], [0041, 0046] of Krishnaswamy: the payload data contains an early warning (i.e. emergency) information or signal, that is based on real-time conditions, the information is included in the received transmission of packets, wherein the early 

RE claims 11 and 24, Lovell in view of Stadelmeier discloses the receiver as claimed in claim 1, as set forth above. Lovell in view of Stadelmeier does not explicitly disclose the limitation: wherein the receiver is configured to detect the message in a low power-operating mode. However, Krishnaswamy teaches or suggests, in the same or similar technical field, wherein the receiver is configured to detect the message in a low power operating mode (see for example, Para [0034], [0039], [0041, 0046] of Krishnaswamy: demodulating (i.e. decoding) the OFDM symbols of one of the data profiles to detect the physical layer signalling in power saving operation). Lovell, Stadelmeier and Krishnaswamy are analogous art because they are from the same or similar field of communication. Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the transmitter/receiver of Lovell to include the features taught by Krishnaswamy for the purpose of providing emergency signal indication and there by convey information of a particular warning message (see Para [0039], [0041], [0046] of Krishnaswamy).

 RE claim 16, Lovell in view of Stadelmeier discloses the receiver as claimed in claim 1, as set forth above. Lovell in view of Stadelmeier does not explicitly disclose the 

RE claim 17, Lovell in view of Stadelmeier discloses the receiver as claimed in claim 16, as set forth above. Lovell in view of Stadelmeier does not explicitly disclose the limitation: wherein the signature sequence representing the message indicating the presence of the early warning signal is different to the signature sequence representing the message indicating the absence of the early warning signal. However, Krishnaswamy teaches or suggests, in the same or similar technical field, . 

 Claims 14 and 27  are rejected under 35 U.S.C. 103 as being unpatentable over Lovell in view of Stadelmeier further in view of US5084900 to Taylor 
RE claims 14 and 27, Lovell in view of Stadelmeier discloses the receiver and the method as claimed in claims 1 and 20, as set forth above with claims 1 and 20 rejections.
Lovell in view of Stadelmeier does not explicitly disclose the feature: wherein the signature sequence is based on a gold code sequence.
However, considering the 112 rejections for clams 14 & 27 set forth above, Taylor teaches or suggests, in the same technical field, the feature: wherein the signature sequence is based on a gold code sequence (see for example, Taylor, Fig. 1, Col. 1, lines 55-65, Col. 2, lines 10-15, Col. 3, lines 1-10).

Allowable Subject Matter
Claims 29-30 are determined to contain allowable subject matter. The following is the examiner's statement of reasons for allowance: 

The closest prior art of record is US2014/0146758 issued to Lovell et al., US2010/0041433 issued to Stadelmeier et al. and US2007/0002742 issued to Krishnaswamy et al. 
Regarding independent claims 29-30, Lovell discloses a receiver and a method for recovering payload data in a received signal comprising Orthogonal Frequency Division multiplexed (OFDM) symbols (see Abstract and Paras [0006], [0008] of Lovell), the receiver comprising: circuitry (see for example, Fig. 7 of Lovell) configured to: detect, from the received signal, a preamble symbol of the OFDM symbols and a signature sequence that is modulated on the preamble symbol the signature sequence being a time-domain signal (see for example, Figs. 8, and Paras [0006], [0008], [0033], of Lovell: circuitry of the receiver receives signaling data that is modulated in time-domain and detects OFDM symbols), the preamble symbol carrying physical layer signalling information which indicates parameters for recovering the payload data, the signature sequence representing a message (e.g. Lovell, Paras [0006], [0008], [0033], [0043], [0064] of Lovell: the payload data using the physical layer signalling data and from the communications resources of the OFDM symbols), further information about the message being received by the receiver in the physical layer signalling information or the payload data, wherein time-domain sample of the preamble symbol are arranged after a prefix, a first part of the signature sequence being modulated on the prefix, and a second part of the signature sequence being modulated on at least a portion of the time-domain samples of the preamble symbol that is immediately after the prefix (see for example, Figs. 8, 11, 17  and Paras [0006], [0008], [0033], [0043], [0064] of Lovell: circuitry of the receiver receives signaling data and detects OFDM symbols. The circuitry includes a demodulator configured to demodulate (in time-domain) the OFDM symbols of one of the data profiles to detect and to recover the payload data using the physical layer signalling data  a first part of the signature sequence being modulated on the prefix, and a second part of the signature sequence being modulated on at least a portion of the time-domain samples of the preamble symbol that is immediately after the prefix: using the signature sequence to synchronize demodulation of a frame of the received signal, the frame comprising at least the preamble symbol and payload symbols: and using the physical layer signaling intonation in the preamble symbol to decode the payload symbols, wherein the signature sequence belongs to a set of signature sequences and each signature sequence of the set of signature sequences corresponding to a different message, as recited.

Claims 5, 18 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/BERHANU TADESE/Primary Examiner, Art Unit 2632